[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                              JOURNAL ENTRY
On December 22, 2004, this court issued an opinion and journal entry affirming the trial court's decision to place certain probation conditions on Appellant. The trial court case number from which Appellant appealed was listed incorrectly in the caption. This Court hereby sua sponte changes the trial court case number in the December 22, 2004 decision and journal entry from DR 2003-09-3569 to DR 2003-09-3539.